Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: November 25, 2008 (Date of earliest event reported) PRINCIPAL FINANCIAL GROUP, INC. (Exact name of registrant as specified in its charter) Delaware 1-16725 42-1520346 (State or other jurisdiction (Commission file number) (I.R.S. Employer of incorporation) Identification Number) 711 High Street, Des Moines, Iowa 50392 (Address of principal executive offices) (515) 247-5111 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On November 25, 2008, the board of directors of Principal Financial Group, Inc. adopted resolutions approving revised change-of-control employment agreements that incorporate changes required by Section 409A of the Internal Revenue Code, and approving indemnification agreements between the company and each director and officer at the level of senior vice president and above. Forms of each agreement are attached as exhibits to this report, and the terms and conditions of the agreements are incorporated herein by this reference. Item 9.01 Financial Statements and Exhibits Exhibit 99.1 Form of Principal Financial Group, Inc. and Principal Life Insurance Company Change-of-Control Employment Agreement (Tier One Executives) Exhibit 99.2 Form of Principal Financial Group, Inc. Indemnification Agreement SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. PRINCIPAL FINANCIAL GROUP, INC. By: /s/ Joyce N. Hoffman Name: Joyce N. Hoffman Title: Senior Vice President and Corporate Secretary Date: December 2, 2008 Exhibit 99.1 PRINCIPAL FINANCIAL GROUP , INC . AND PRINCIPAL LIFE INSURANCE COMPANY C HANGE OF C ONTROL E MPLOYMENT A GREEMENT Table of Contents Page Article I. Term 1 1.1 Term 1 1.2 Effective Date 2 1.3 Actions Taken Prior to the Effective Date at the Direction or Request of a Third Party 2 Article II. Certain Definitions 2 2.1 Accountants 2 2.2 Accrued Annual Bonus 2 2.3 Accrued Base Salary 2 2.4 Accrued LTIP Bonus 3 2.5 Accrued Obligations 3 2.6 Affiliate 3 2.7 Agreement Date 3 2.8 Annual Bonus 3 2.9 Annual Performance Period 3 2.10 Article 3 2.11 Base Salary 3 2.12 Beneficial Owner 3 2.13 Beneficiary 3 2.14 Board 3 2.15 Bonus Pro-ration Fraction 3 2.16 Cause 3 2.17 Change of Control 3 2.18 Code 4 2.19 Company 4 2.20 Company Certificate 4 2.21 Competitive Business 4 2.22 Current Obligations 5 2.23 Disability 5 2.24 Effective Date 5 2.25 Employment Period 5 2.26 Equity Performance Award 5 2.27 Equity Service Award 5 2.28 Exchange Act 5 2.29 Excise Taxes 5 2.30 40% Owner 5 2.31 Good Reason 5 2.32 Gross-Up Multiple 5 2.33 Gross-Up Payment 5 2.34 including 5 2.35 Incumbent Directors 5 2.36 IRS 6 2.37 IRS Claim 6 2.38 LTIP 6 2.39 LTIP Award 6 Table of Contents (continued) Page 2.40 LTIP Bonus 6 2.41 LTIP Performance Period 6 2.42 LTIP Target Award 6 2.43 LTPP 6 2.44 Lump Sum Value 6 2.45 Non-Qualified Plan 7 2.46 Notice of Consideration 7 2.47 Notice of Termination 7 2.48 Parachute Payment 7 2.49 Peer Executive 7 2.50 Person 7 2.51 PFG 7 2.52 Plans 7 2.53 Pre-Change of Control Event 7 2.54 Pro-rata Annual Bonus 7 2.55 Pro-rata LTIP Bonus 8 2.56 Qualified Plan 8 2.57 Refund Claim 8 2.58 Reorganization Transaction 8 2.59 SEC 8 2.60 SEC Person 8 2.61 Section 8 2.62 Section 409A 9 2.63 "SERP" 8 2.64 Surviving Corporation 9 2.65 Target Annual Bonus 9 2.66 Taxes 9 2.67 Termination Date 9 2.68 Termination of Employment 9 2.69 Voting Securities 9 2.70 Welfare Benefits 10 Article III. Employment Period 10 3.1 Position and Duties 10 3.2 Compensation 10 3.3 Stock Incentive Awards 12 3.4 Unfunded Deferred Compensation 13 Article IV. Termination of Employment 13 4.1 Disability 13 4.2 Death 14 4.3 Termination for Cause 14 4.4 Good Reason 15 Article V. Companys Obligations Upon Certain Terminations of Employment 17 5.1 Termination During the Employment Period 17 5.2 Expense Reimbursements 21 ii Table of Contents (continued) Page 5.3 Waiver and Release 21 5.4 Termination by the Company for Cause 21 5.5 Termination by Executive Other Than for Good Reason 21 5.6 Termination by the Company for Disability 21 5.7 409A Payment Provisions 22 5.8 If upon Death 22 Article VI. Certain Additional Payments by the Company 22 6.1 Gross-Up Payment 22 6.2 Limitation on Gross-Up Payments 23 6.3 Additional Gross-up Amounts 23 6.4 Amount Increased or Contested 24 6.5 Refunds 26 Article VII. Expenses, Interest and Dispute Resolution 26 7.1 Legal Fees and Other Expenses 26 7.2 Interest 27 7.3 Binding Arbitration 27 Article VIII. No Set-off or Mitigation 28 8.1 No Set-off by Company 28 8.2 No Mitigation 28 Article IX. Confidentiality and Noncompetition 28 9.1 Confidential Information 28 9.2 Non-Competition 29 9.3 Non-Solicitation 29 9.4 Intellectual Property 30 9.5 Reasonableness of Restrictive Covenants 31 9.6 Right to Injunction; Survival of Undertakings 32 Article X. Non-Exclusivity of Rights 32 10.1 Waiver of Certain Other Rights 32 10.2 Other Rights 32 10.3 No Right to Continued Employment 32 Article XI. Miscellaneous 33 11.1 No Assignability 33 11.2 Successors 33 11.3 Payments to Beneficiary 33 11.4 Non-Alienation of Benefits 33 11.5 Severability 33 11.6 Amendments 33 11.7 Notices 34 11.8 Counterparts 34 11.9 Governing Law 34 11.10 Captions 34 11.11 Number and Gender 34 11.12 Tax Withholding 34 11.13 Waiver 35 iii Table of Contents (continued) Page 11.14 Joint and Several Liability 35 11.15 Entire Agreement 35 iv EXHIBIT 99.1 PRINCIPAL FINANCIAL GROUP , INC . AND PRINCIPAL LIFE INSURANCE COMPANY C
